      Case 4:21-cv-00025-CDL-MSH Document 7 Filed 05/10/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION


JARIDCOBY BOHANNON,              :
                                 :
                 Petitioner,     :
                                 :
           v.                    :
                                 :                No. 4:21-cv-00025-CDL-MSH
Sheriff GREG COUNTRYMAN,         :
                                 :
                 Respondent.     :
                                 :
_________________________________:

                                          ORDER

       Petitioner Jaridcoby Bohannon filed a petition for a writ of habeas corpus. Pet. for

Writ of Habeas Corpus, ECF No. 1. Although Petitioner filed his petition on a 28 U.S.C.

§ 2241 form, it appeared that he was challenging a state court conviction, which would

mean that his petition fell under 28 U.S.C. § 2254. Accordingly, Petitioner was previously

ordered to complete and return a § 2254 form. Order, ECF No. 3. Petitioner was further

ordered to either pay the $5.00 filing fee or move for leave to proceed in this action in

forma pauperis. Id. Petitioner was given twenty-one days to comply with that order and

was cautioned that his failure to do so could result in the dismissal of this action. Id.

       More than twenty-one days passed, and Petitioner did not comply with, or otherwise

respond to, that order. Therefore, Petitioner was ordered to show cause why this case

should not be dismissed based on Petitioner’s failure to recast his petition and either pay

the $5.00 filing fee or move for leave to proceed in forma pauperis. Order to Show Cause,

ECF No. 4. Petitioner was again given twenty-one days to respond and was cautioned that
      Case 4:21-cv-00025-CDL-MSH Document 7 Filed 05/10/21 Page 2 of 2




his failure to fully and timely respond would result in the dismissal of this action. Id.

       More than twenty-one days have now passed since the order to show cause was

entered, and Petitioner has not responded to that order. Moreover, mail sent to Petitioner

at the Muscogee County Jail – the only address on file for Petitioner – has been returned to

this Court as undeliverable. Mail Returned, ECF Nos. 5 & 6. Petitioner’s failure to keep

the Court apprised of his current address constitutes a failure to prosecute this action, and

insofar as this Court has no information as to Petitioner’s current whereabouts, this case

cannot proceed.

       Thus, because Petitioner has failed to respond to the Court’s orders or otherwise

prosecute this case, his petition is now DISMISSED WITHOUT PREJUDICE. See

Fed. R. Civ. P. 41(b); Brown v Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and

Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 10th day of May, 2021.



                                          S/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                             2
